Mr. Justice Paxson
delivered the opinion of the court,
The plaintiff below brought an action of debt to recover the penalty of $500 under the first section of the Act of 22d March 1867, Pamph. L. 38, for excluding him from a particular car of the defendant corporation. It was alleged by the plaintiff, that himself and wife were prevented from entering one of the passenger cars of the defendant, at Wilkesbarre, on the 26th of December 1873, by one of the employees of .the company, and compelled to take another passenger car of the same train in order to proceed to their home, *430a distance of two miles. The’re was neither allegation nor proof that the car they were compelled to enter was inferior in any respect to the one from which they were excluded, nor that it was a car set apart for colored people. It was contended, however, that they were not allowed to enter the particular car by reason of their color, and the jury have established this fact by their verdict. The case comes up to us upon the single question whether a former verdict and judgment in a suit brought by the plaintiff and his wife, in right of the wife, for the same act of exclusion, is a bar to this suit. The court below held that the former recovery was not a bar, upon the principle that the act of the company’s employee in refusing to allow .the plaintiff and his wife to enter a particular car was in the nature of a tort, and that either or both could recover for an injury resulting therefrom.
If this were an action to recover damages resulting from personal injuries, occasioned by the act of the company’s servant, the reasoning of the learned judge would not be inaccurate. In such case a verdict in favor of the wife for injuries sustained by her, would be no answer to a suit by the husband for injuries sustained by him. It was not an action for damages at all. It is not even contended that any damages were sustained. The action is for the penalty imposed by the legislature upon railroad companies, who should compel colored persons to ride in a particular car. The object of the act was to punish such corporations for making such distinction. The exclusion of the plaintiff and his wife, was a single act, done at the same time and by the same person. To punish the company twice for the same act, would be unreasonable, and against the spirit and meaning of the Act of Assembly. This is plain from an examination of the second section, which provides : “That any agent, conductor or employee, of any railroad or railway corporation within this Commonwealth, who shall exclude, allow to be excluded, or assist in the exclusion from any of their cars set apart for the accommodation of passengers, any person or persons, on account of color or race, or who shall refuse to carry such person or persons on account of color or race, or who shall throw any car or cars from the track,* thereby preventing persons from riding, shall be deemed guilty of a misdemeanor,” &c. Thus we have two sections relating to this subject, the first imposing a penalty of $500 upon any company which shall exclude any person or persons by reason of color or race from any particular car, or which shall allow it to be done by any agent, conductor or employee, and the second punishing by fine and imprisonment, any agent, conductor or employee who shall be guilty of such act. It certainly could not be seriously contended that the employee by whom the plaintiff and his wife were excluded, could be twice prosecuted and convicted under the second section. It was a single act, and when once punished according to law, he could not be punished again. *431So under the first section, the company, after having once paid the penalty for their unlawful act, cannot be called upon to pay it again. And this because the penalty is given by way of punishment to the offender, rather than by way of compensation to the party aggrieved. For any injury he may have sustained he would have his right of action independent of the penalty, and I do not see that he would be bound thereby. The fact that several persons may be aggrieved by the commission of a single offence, affords no ground to justify an inference that each may have his suit for the penalty imposed upon its commission, where the plain object of the law is to punish or repress a public wrong rather than to compensate a private injury. The penalty imposed by the act is so disproportioned to any supposable injury in any ordinary case that we are bound to presume it was intended as a police regulation for the management of railroads, and to have been induced from motives of public policy. Indeed this clearly appears from the title of said act, which describes it as “ an act making it an offence for railroad corporations within this Commonwealth, to make any distinction with their passengers on account of race or color, and punishing said corporations, and their agents and employees, for the commission of such offence.” We cannot give a loose construction to an act so severely penal as this. Had the legislature intended to give an action to each person aggrieved by a single act of an employee of the company, it rvould probably have used appropriate language to express such intent, and said any, or each, or every person aggrieved, shall have his, her or their action, &c.. On the contrary, tve have an offence defined, which by the terms of the act, may he committed against one or several persons, and an action of debt for the penalty given, to “the person thereby injured or aggrieved.” Again, the statute gives but $500 for the exclusion of any person or persons from the car. How then .can it be possible for a single act to recover a double penalty ? I do not think it necessary in so plain a case to encumber this opinion with any extended citation of authority, especially in view of the fact that it must be decided to a great extent upon the proper meaning and construction of the Act of Assembly. Yet the case of Hill v. Williams, 14 S. & R. 287, is so like this in principle that a brief reference to it may not be unprofitable. There the action was against a justice of the peace to recover the penalty of fifty pounds under the Act of 14th of February 1729-30 (1 Sm. Laws 180), to prevent clandestine marriages. Both of the parties joined in marriage by the justice were minors. The father of' the female infant brought his action under the statute and recovered. Subsequently the father of the male infant brought a similar suit against the justice, and it was held that but one penalty could be recovered, and that the first judgment was a bar to the second suit. It was said by Tilghman, C J., in delivering the opinion of the court: “ The object of the *432law was not so much to make a compensation to the injured parents (for in many cases fifty pounds would be no compensation), as to deter all persons from being accessory to these clandestine marriages. For this purpose a certain penalty was thought to be the best remedy, and a penalty in money being inflicted, no person was so proper to receive it as the party grieved, if he thought it advisable to sue for it. But, if he declined suing for the penalty, I see nothing to hinder him from suing for damages under the original act. Penal laws should be held to a strict construction, and it would certainly require very clear expressions to double the penalty: The argument in favor of a double penalty is founded in the expressions in the second section, “he shall forfeit the sum of fifty pounds, to be recovered by the person or persons grieved.” But what is to be recovered ? The sum of fifty pounds and no more, for no other sum is mentioned. The word “persons” is often applicable to one party. For instance, a minor may have several guardians or several masters who are in partnership. In such cases all the guardians or both the masters may bring suit as one party. But if the word “persons” is applied to a case like the present, where the parents of both man and woman are grieved by the marriage, it is much more reasonable to say that both may join in the action and share the penalty, than that the justice shall pay one hundred pounds, when the law has said that he shall pay fifty pounds.” The inclination of the courts against multiplying penalties is strong: Commonwealth v. Borden, 11 P. F. Smith 272; Hardymann v. Whitaker, 2 East 573; The King v. Bleasdale, 4 Term Rep. 809; Pike v. Madbury, 12 N. H. 262; Beadleston v. Sprague, 6 Johns. 101. We need not pursue the subject further. We are of opinion that it was error to decline to affirm the first and second points of the defendants. Each of said points should have been affirmed without qualification.
Judgment reversed.
G-ordon, J., dissented.